[dfischer_formarexecutive001.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 AMENDED AND RESTATED
EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Agreement”), dated as of SeptemberJune 29, 9 20, 202020 (the “Effective Date”),
is entered into by and between, Warehouse Goods LLC, a Delaware corporation (the
“Company”), and Douglas Fischer (the “Employee”). (Company and Employee are
sometimes individually referred to herein as a “Party” and collectively as the
“Parties”). WHEREAS, the Company and the Employee previously entered into that
certain Employment Agreement, dated October 15, 2018, (the “Employment
Agreement”), and that certain Employee Proprietary Rights and Confidentiality
Agreement, dated February 14, 2019, (the “Confidentiality Agreement”); and
WHEREAS, the Company and the Employee desire to amend and restate the Employment
Agreement and Confidentiality Agreement in their entirety, with such amendment
and restatement to be effective from and after the Effective Date, in accordance
with the terms and conditions set forth in this Agreement. NOW, THEREFORE, in
consideration of the foregoing recitals, which are made a part hereof, the
mutual covenants contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereby agree as follows: 1. Employment Term. Unless terminated earlier
in accordance with Section 4 hereof, Employee’s employment with the Company
pursuant to this Agreement shall be for an initial term of three (3) years
commencing on the Effective Date and ending on the third anniversary of the
Effective Date (the “Initial Term”). Thereafter, this Agreement shall be
automatically renewed for successive one-year terms commencing on the applicable
anniversary of the Effective Date (each such successive year being a “Renewal
Term,” and, together with the Initial Term, or such lesser period in the event
of termination of Employee’s employment prior to the expiration of the Initial
Term or a Renewal Term by a Party pursuant to the provisions of this Agreement,
the “Employment Term”), unless either Party gives written notice to the other
Party not less than ninety (90) days prior to the end of the Initial Term or a
Renewal Term, as the case may be, of such Party’s election not to renew this
Agreement (“Notice of Non-Renewal”). 2. Position and Duties; Exclusive
Employment; Principal Location; No Conflicts. (a) Position and Duties. During
the Employment Term, the Employee shall serve as General Counsel for the
Company, reporting directly to the Company’s Chief Executive Officer, and shall
have such duties, authority, and responsibility as shall be assigned and
determined from time to time by the CEO including duties and responsibilities
for the Company and its current and any future parent, subsidiaries and
affiliates, including but not limited to Greenlane Holdings, Inc. (“Greenlane”)
and Greenlane Holdings, LLC (formerly known as Jacoby Holdings, LLC), (the
Company and its current and any future parent, subsidiaries and affiliates are
collectively referred to herein as the “Company Group”) without additional
compensation or benefits other than as set forth in this Agreement. (b)
Exclusive Employment. Employee agrees to devote all of Employee’s full business
time and attention exclusively to the performance of Employee’s duties hereunder
and in furtherance of the business of the Company Group. Employee shall (i)
perform Employee’s duties and responsibilities hereunder honestly, in good
faith, to the best of Employee’s abilities in a diligent manner, and in
accordance with the Company Group’s policies and applicable law, (ii) use
Employee’s best efforts to promote the success of the Company Group, (iii) not
do anything,



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive002.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 or permit anything to
be done at Employee’s direction, that is intended to be inconsistent with
Employee’s duties to the Company Group or opposed to the best interests of the
Company Group or which is a conflict of interest, and (iv) not be or become an
officer, director, manager, employee, advisor, or consultant of any business
other than that of the Company Group, unless the Employee receives advance
written approval from the CEO and all other approvals required under the
policies of the Company Group. Employee shall not, during Employee’s employment
with the Company, be involved directly or indirectly, in any manner, as a
partner, officer, director, stockholder, member, manager, consultant, advisor,
investor, creditor or employee for any company engaged in a substantially
similar business to the Company Group; however, Employee may use Employee’s
personal funds to invest in a publicly traded company that engages in a similar
business, but shall not own more than two (2%) percent of the stock thereof.
Notwithstanding the foregoing, Employee may engage in civic and not-for-profit
activities, as long as such activities do not interfere with Employee’s
performance of Employee’s duties to the Company Group or the commitments made by
Employee in this Section 2(b). (c) Principal Location; Travel. During the
Employment Term, the Employee shall perform the duties and responsibilities
required by this Agreement at the Company Group’s offices located in Boca Raton,
Florida or such other location as determined within the sole discretion of the
CEO, and will be required to travel to other locations, including
internationally, as may be necessary to fulfill the Employee’s duties and
responsibilities hereunder. (d) No Conflict. Employee represents and warrants to
the Company that Employee has the capacity to enter into this Agreement, and
that the execution, delivery and performance of this Agreement by Employee will
not violate any agreement, undertaking or covenant to which Employee is party or
is otherwise bound, including any obligations with respect to non-competition,
non-solicitation, or proprietary or confidential information of any other person
or entity. 3. Compensation; Benefits. (a) Base Salary. During the Employment
Term, the Company shall pay to Employee an annualized base salary of Two Hundred
and Twenty-Five Thousand and No/100 Dollars ($225,000.00) (the “Base Salary”),
which shall be payable in regular installments in accordance with the Company’s
customary payroll practices and procedures, but in no event less frequently than
monthly, and prorated for any partial year worked. The Base Salary is subject to
review annually throughout the Employment Term by the Compensation Committee
(the “Compensation Committee”) of the Board and the Board of Directors of
Greenlane Holdings, Inc. (the “Board”) and may be subject to increase in the
Board’s discretion. (b) Incentive Compensation. (i) Annual Bonus. (A) Amount.
For each complete fiscal year during the Employment Term, Employee shall be
eligible to receive an annual performance-based bonus (the “Annual Bonus”) of
twenty-five percent (25%) based upon achieved Company performance metrics for
the given fiscal year and/or Employee achievement of identified individual 2



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive003.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 performance goals,
all as determined by the Compensation Committee within the first quarter of such
applicable fiscal year during the Employment Term. (B) Timing of Payment. The
Annual Bonus shall be paid in the immediately following fiscal year to the
fiscal year to which the Annual Bonus relates at the same time bonuses are paid
to other executives of the Company, but in no event later than three months
following the end of the fiscal year to which the Annual Bonus relates. (C) Form
of Payment. In the Compensation Committee's complete and sole discretion, an
Annual Bonus may be (I) paid in cash, (II) by the issuance of Awards under the
Greenlane Holdings, Inc. 2019 Equity Incentive Plan (or any successor plan
thereto) (the “Plan”), or (III) any combination of (I) and (II). (D) Conditions
to Payment. To be eligible to receive such Annual Bonus, Employee must (I)
remain continuously employed with and by the Company (or any member of the
Company Group) through the last day of the fiscal year to which the Annual Bonus
relates, and (II) be in good standing with the Company (and all members of the
Company in the same controlled group) (i.e., not under any type of performance
improvement plan, disciplinary suspension, final warning, or the like) as of the
last day of the fiscal year to which the Annual Bonus relates. Unless otherwise
provided in this Agreement, if Employee incurs a termination of employment prior
to the last day of the fiscal year to which the Annual Bonus relates, Employee
shall not be entitled to any Annual Bonus for such fiscal year. (ii) Annual
Equity Award. (A) Amount of Annual Equity Award. Employee shall be eligible to
receive long term equity incentive compensation awards under the Greenlane
Holdings, Inc. 2019 Equity Incentive Plan (or any successor plan thereto) (the
“Plan”) for each fiscal year during the Employment Term (an “Annual Equity
Award”). With input from the Company, the Annual Equity Award will be determined
under the equity grant policies established by the Compensation Committee and
shall be subject to the underlying terms and conditions of the Plan.
Notwithstanding the foregoing, any Award Agreement (as defined in Section 11(f)
of the Plan) shall provide that in the event of a Change in Control (as defined
in Section 11(h) of the Plan), one hundred percent (100%) of any Annual Equity
Award granted to the Employee shall fully vest and, if applicable, become fully
exercisable immediately before the Closing. (B) Grant. Each Annual Equity Award
is intended to be granted and coincide with the anniversary date of the
Effective Date of this Agreement, but such grant cannot become effective until
formal action is taken with respect to such grant by the Compensation Committee.
As such, the Company will take commercially reasonable efforts to coordinate
with the Compensation Committee to take grant action for each Annual Equity
Award as soon as administratively practicable following each respective
anniversary date of the Effective Date of this Agreement. (iii) Clawback
Provisions. Notwithstanding anything to the contrary contained herein and
without limiting any other rights and remedies of the Company or Greenlane
(including as may be required by law), if Employee has engaged in fraud or other
willful misconduct that contributes materially to any financial restatements or
material loss to the Company or 3



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive004.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 Greenlane (or any
member of the Company Group) , the Company (with respect to the Annual Bonuses)
or Greenlane (with respect to the Annual Equity Awards) shall recover, for the
3-year period preceding the date on which the Company or Greenlane (or any
member of the Company Group), as the case may be, is required to prepare the
account restatements, the amount by which any incentive compensation paid to
Employee exceeded the lower amount that would have been payable to Employee
after giving effect to the restated financial results or the material loss, in
one or more of the following methods: (A) Require repayment by Employee of any
Annual Bonus (net of any taxes paid by Employee on such payments) previously
paid to Employee, (B) Cancel any earned but unpaid Annual Bonus or unissued
Annual Equity Award, (C) Rescind the exercise and/or vesting of any Annual
Equity Award and the delivery of shares of Greenlane’s common stock upon such
exercise or vesting, (D) Cause all outstanding unvested and unexercised equity
rights under the Plan, that are currently held by Employee, to be terminated and
become null and void, or (E) Adjust the future compensation of Employee in order
to recover the amount. In addition, the Employee’s Annual Bonus and Annual
Equity Award shall be subject to any other clawback or recoupment policy of the
Company, Greenlane or the Plan, as the case may be, as may be in effect from
time to time or any clawback or recoupment as may be required by applicable law.
(c) Welfare Benefit Plans. During the Employee’s employment with the Company,
the Employee shall be eligible for participation in the welfare benefit plans,
practices, policies and programs (including, if applicable, medical, dental,
disability, employee life, group life and accidental death insurance plans and
programs) that are maintained by, contributed to or participated in by the
Company, subject in each instance to the underlying terms and conditions
(including plan eligibility provisions) of such plans, practices, policies and
programs. (d) Expenses. Subject to Section 24 below, during the Employee’s
employment with the Company, the Employee shall be entitled to reimbursement of
all documented reasonable business expenses incurred by the Employee in
accordance with the policies, practices and procedures of the Company applicable
to employees of the Company, as in effect from time to time. (e) Relocation
Reimbursement. If Employee’s principal office location during the Employment
Term is changed by the Board to a location more than seventy-five (75) miles
away from the Company’s headquarters in Boca Raton, Florida, then the Company
shall reimburse Employee for the expenses incurred by Employee in relocating
Employee’s primary residence up to a maximum of Ten Thousand Dollars ($10,000),
which shall be reimbursed to Employee within thirty (30) days after Employee
submits documentation to the Company of such relocation 4



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive005.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 expenses incurred by
Employee (the “Relocation Reimbursement”). Employee acknowledges that such
relocation reimbursement amounts are required to be included in taxable income
and reported as wages in the year in which the reimbursement is received. If
Employee terminates Employee’s employment with the Company and this Agreement
for any reason prior to the two-year anniversary of the date on which Employee
receives payment of the Relocation Reimbursement, then Employee agrees to repay
the Company the Relocation Reimbursement (net of original taxes withheld) and
hereby authorizes the Company to deduct such repayment from the Accrued
Obligations (as defined in Section 5(a)(i) hereof), to the extent permissible
under applicable law. (f) Fringe Benefits. During the Employment Term, the
Employee shall be eligible to receive such fringe benefits and perquisites as
are provided by the Company, in its sole discretion, to its employees from time
to time, in accordance with the policies, practices and procedures of the
Company. (g) Paid Time Off. During the Employment Term, Employee shall be
entitled to paid time off as needed, in accordance with the plans, policies,
programs and practices of the Company applicable to its executives, and, in each
case, subject to the prior consent of the CEO or the CEO’s designee. (h)
Withholding Taxes. All forms of compensation paid or payable to the Employee
from the Company or the Company Group, whether under this Agreement or
otherwise, are subject to reduction to reflect applicable withholding and
payroll taxes pursuant to any applicable law or regulation. 4. Termination. This
Agreement and Employee’s employment with the Company may be terminated in
accordance with any of the following provisions. (a) Expiration of Employment
Term. This Agreement and Employee’s employment with the Company will terminate
upon expiration of the Employment Term following Notice of Non-Renewal provided
by either Party to the other Party in accordance with Section 1 hereof. Any
Notice of Non-Renewal given by the Company to the Employee shall not constitute
a termination of this Agreement by the Company with Cause or without Cause. Any
Notice of Non-Renewal given by the Employee to the Company shall constitute a
resignation by the Employee. (b) Termination By the Company Without Cause. The
Company may terminate this Agreement and Employee’s employment with the Company
at any time without Cause (as defined in Section 4(d)) by providing written
notice of termination to Employee. (c) Resignation By Employee For Any Reason.
Employee may terminate this Agreement and Employee’s employment with the Company
for any reason, by providing written notice to the Company at least ninety (90)
days prior to the effective date of termination (the “Notice Period”). During
the Notice Period, Employee shall continue to perform the duties of Employee’s
position and the Company shall continue to compensate Employee as set forth
herein. Notwithstanding the foregoing, if Employee provides the Company with
notice of termination pursuant to this Section 4(c), the Company will have the
option of requiring Employee to immediately vacate the Company’s premises and
cease performing Employee’s duties hereunder. 5



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive006.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 If the Company so
elects this option, then the Company will be obligated to provide the
compensation and benefits hereunder to Employee for the duration of the Notice
Period. (d) Termination By the Company For Cause. The Company may immediately
terminate this Agreement and Employee’s employment with the Company for Cause,
which shall be effective upon delivery by the Company of written notice to
Employee of such termination, subject to any cure period as required herein. For
purposes of this Agreement, “Cause” shall mean, with respect to the Employee,
one or more of the following: (i) the conviction of the Employee of the
commission of a felony or other crime involving moral turpitude (including
pleading guilty or no contest to such crime), whether or not such felony or
other crime was committed in connection with the business of the Company Group;
(ii) the commission of any act or omission involving gross negligence, willful
misconduct, moral turpitude, misappropriation, embezzlement, dishonesty, or
fraud in connection with the performance of the Employee’s duties and
responsibilities hereunder; (iii) reporting to work under the influence of
alcohol or illegal drugs, the use of illegal drugs at the workplace, or other
conduct causing the Company Group public disgrace or disrepute or significant
economic harm, whether in conjunction with the performance of Employee’s duties
on behalf of the Company Group or otherwise; (iv) the commission of any act or
omission which is significantly injurious to the Company Group, monetarily, as
determined in the reasonable discretion of the Board; (v) willful failure or
refusal to perform material duties and responsibilities as reasonably directed
by the CEO or Board; (vi) any act or omission deliberately aiding or abetting a
competitor of the Company Group to the disadvantage or detriment of the Company
Group; (vii) breach of any applicable fiduciary duty to the Company Group; or
(viii) any other material breach of this Agreement. The Company shall not have
the right to terminate for Cause under subsections (iii), (v) or (viii) of this
Section 4(d) unless and until the Company provides Employee written notice
containing detailed reasons for the Cause termination and at least ten 10 days
to cure any act or omission constituting Cause pursuant to such subsections
prior to the effective termination date, provided however that the act or
omission is, in fact, curable. In no event shall the Employee have more than one
cure opportunity with respect to the recurrence of the same or similar actions
or inactions constituting Cause. (e) Termination as a Result of Death or
Disability of Employee. This Agreement and the Employee’s employment with the
Company shall terminate automatically upon the date of the Employee’s death
without notice by or to either Party. This Agreement and the Employee’s
employment with the Company shall be terminated upon thirty (30) days’ written
notice by the Company to the Employee that the Company has made a good faith
determination that the Employee has a Disability. For purposes of this
Agreement, “Disability” means the incapacity or inability of the Employee,
whether due to accident, sickness or otherwise, as confirmed in writing by a
medical doctor acceptable to the Company, to perform the essential functions of
the Employee’s position under this Agreement, with or without reasonable
accommodation, for an aggregate of ninety (90) days during any twelve (12) month
period of the Employee’s employment with the Company. Upon written request by
the Company, the Employee shall, as soon as practicable, provide the Company
with medical documentation and other information sufficient to enable the
Company to determine whether the Employee has a Disability. 5. Obligations of
the Company Upon Termination. (a) Termination By the Company Without Cause. If
the Employee incurs a “separation from service” from the Company (within the
meaning of Section 409A(a)(2)(A)(i) of 6



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive007.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 the Code and Treasury
Regulation Section 1.409A-1(h)) (a “Separation from Service”) during the
Employment Term by reason of a termination of the Employee’s employment by the
Company without Cause pursuant to Section 4(b) hereof: (i) The Company shall pay
Employee within thirty (30) days after the effective date of termination or by
such earlier date if required by applicable law, (A) the aggregate amount of
Employee’s earned but unpaid Base Salary then in effect, (B) incurred but
unreimbursed documented reasonable reimbursable business expenses through the
date of such termination, and (C) any other amounts due under applicable law, in
each case earned and owing through the date of termination (the “Accrued
Obligations”). (ii) In addition to the Accrued Obligations, the Company shall
pay to Employee the amount of any Annual Bonus earned, but not yet paid, with
respect to the fiscal year prior to the fiscal year in which the date of
termination of Employee’s employment with the Company occurs (the “Earned Annual
Bonus”), which such payment shall be made to Employee in accordance with Section
3(b) hereof. (iii) In addition to the Accrued Obligations, subject to (A)
Section 5(c) below, (B) the Employee timely signing, delivering, and not
revoking (if applicable) the Release (as defined in this Section 5(a)(iii)), and
(C) the Employee’s compliance with the Employee’s post- termination obligations
in Sections 6, 7, 8, 9, 10, and 11 hereof following the termination of
Employee’s employment with the Company, the Company shall pay to the Employee
severance equal to three (3) months of the Base Salary in effect on the date of
termination plus two (2) weeks of the Base Salary for each full year of service
for the Company completed by Employee as of the date of termination (the
“Severance”), which shall be payable in equal installments in accordance with
the Company’s regular payroll practices and subject to all customary withholding
and deductions. Notwithstanding the foregoing, it shall be a condition to the
Employee’s right to receive the Severance that the Employee execute and deliver
to the Company an effective general release of claims in a form prescribed by
the Company, which form shall include, among customary terms and conditions, the
survival of Employee’s post-termination obligations in Sections 6, 7, 8, 9, 10,
and 11 of this Agreement following termination of Employee’s employment with the
Company (the “Release”), within twenty-one (21) days (or, to the extent required
by law, forty-five (45) days) following the date of termination of Employee’s
employment with the Company, and that the Employee not revoke such Release
during any applicable revocation period (the combined review period and
revocation period hereinafter referred to as the “Consideration Period”).
Subject to Section 5(c) below, upon timely execution, delivery and
non-revocation of the Release by Employee, the installment payments of the
Severance shall begin on the first normal payroll date that is after the later
of (I) the date on which the Employee delivered to the Company the Release
signed by the Employee, or (II) the end of any applicable revocation period
(unless a longer period is required by law). Notwithstanding the foregoing, if
the earliest payment date determined under the preceding sentence is in one
taxable year of the Employee and the latest possible payment date is in a second
taxable year of the Employee, the first installment payment of Severance shall
be made on the first normal payroll date that immediately follows the last date
of the Consideration Period. 7



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive008.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 (b) Termination By
the Employee For Any Reason; Termination By the Company For Cause; Termination
Due to Death or Disability of Employee. If the Employee terminates the
Employee’s employment and this Agreement for any reason, the Company terminates
the Employee’s employment and this Agreement for Cause, or the Employee’s
employment and this Agreement terminates due to expiration of the Employment
Term or due to the Employee’s death or Disability, then the Company’s obligation
to compensate the Employee shall in all respects cease as of the date of
termination, except that the Company shall pay to the Employee (or the
Employee’s estate in the event of death) (i) the Accrued Obligations within
thirty (30) days after the effective date of termination (or by such earlier
date if required by applicable law), and (ii) the Earned Annual Bonus, if any,
in accordance with Section 3(b) hereof. (c) Six-Month Delay. To the maximum
extent permitted under Section 409A of the Code, the Severance payable under
Section 5(a)(iii) is intended to comply with the “separation pay exception”
under Treas. Reg. §1.409A-1(b)(9)(iii). To the extent the overall Severance
payable under Section 5(a)(iii) does not qualify for the “severance pay
exception,” then notwithstanding anything to the contrary in this Agreement, no
compensation or benefits, including without limitation any Severance payable
under Section 5(a)(iii) hereof, shall be paid to the Employee during the six
(6)-month period following the Employee’s termination of employment with the
Company if the Company determines that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under paragraph
(a)(2)(B)(i) of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A of the Code”). If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first business day following the
end of such six (6) month period (or such earlier date upon which such amount
can be paid under Section 409A of the Code without resulting in a prohibited
distribution, including as a result of the Employee’s death), the Company shall
pay the Employee a lump-sum amount equal to the cumulative amount that would
have otherwise been payable to the Employee during such delay period (without
interest). (d) Exclusive Benefits. Notwithstanding anything to the contrary set
forth herein, except as expressly provided in this Section 5, the Employee shall
not be entitled to any additional payments or benefits upon or in connection
with the Employee’s termination of employment with the Company. 6.
Non-Disclosure of Confidential Information. (a) Confidential Information. The
Employee acknowledges that in the course of the Employee’s employment with the
Company, the Employee previously was provided with, had access to, accessed, and
used Confidential Information (as defined herein) of the Company Group. Employee
further acknowledges that in the course of Employee’s continuing employment with
the Company, the Employee will use, have access to, and develop Confidential
Information (as defined herein) of the Company Group. For purposes of this
Agreement, “Confidential Information” shall mean and include all information,
whether written or oral, tangible or intangible (in any form or format), of a
private, secret, proprietary or confidential nature, of or concerning the
Company Group or the business or operations of the Company Group, including
without limitation: any trade secrets or other confidential or proprietary
information which is not publicly known or generally known in the industry; the
identity, background, and preferences of any current, former, or prospective
clients, suppliers, vendors, referral sources, and business affiliates; pricing
and financial information; current and prospective client, supplier, or vendor
lists and 8



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive009.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 leads; proposals with
prospective clients, suppliers, vendors, or business affiliates; contracts with
clients, suppliers, vendors or business affiliates; marketing plans; brand
standards guidelines; proprietary computer software and systems; marketing
materials and information; information regarding corporate opportunities;
operating and business plans and strategies; research and development; policies
and manuals; personnel information of employees that is private and
confidential; any information related to the compensation of employees,
consultants, agents or representatives of the Company Group; sales and financial
reports and forecasts; any information concerning any product, technology or
procedure employed by the Company Group but not generally known to its current
or prospective clients, suppliers, vendors or competitors, or under development
by or being tested by the Company Group; any inventions, innovations or
improvements covered by Section 9 hereof; and information concerning planned or
pending acquisitions or divestitures. Notwithstanding the foregoing, the term
Confidential Information shall not include information which (A) becomes
available to Employee from a source other than the Company Group or from third
parties with whom the Company Group is not bound by a duty of confidentiality,
or (B) becomes generally available or known in the industry other than as a
result of its disclosure by Employee. (i) During the course of Employee’s
employment with the Company, Employee agrees to use Employee’s best efforts to
maintain the confidentiality of the Confidential Information, including adopting
and implementing all reasonable procedures prescribed by the Company Group to
prevent unauthorized use of Confidential Information or disclosure of
Confidential Information to any unauthorized person. (ii) Employee agrees that
all Confidential Information shall be the Company Group’s sole property during
and after Employee’s employment with the Company. Employee agrees that Employee
will not remove any hard copies of Confidential Information from the Company
Group’s premises, will not download, upload, or otherwise transfer copies of
Confidential Information to any external storage media, cloud storage, personal
email address of Employee or email address that is not owned by the Company
Group (except as necessary in the performance of Employee’s duties for the
Company Group and for the Company Group’s sole benefit), and will not print hard
copies of any Confidential Information that Employee accesses electronically
from a remote location (except as necessary in the performance of Employee’s
duties for the Company Group and for the Company Group’s sole benefit). (iii)
Other than as contemplated in Section 6(a)(iv) below, in the event that Employee
becomes legally obligated to disclose any Confidential Information to anyone
other than to the Company Group, Employee will provide the Company with prompt
written notice thereof so that the Company may seek a protective order or other
appropriate remedy and Employee will cooperate with and assist the Company in
securing such protective order or other remedy. In the event that such
protective order is not obtained, or that the Company waives compliance with the
provisions of this Section 6(a)(iii) to permit a particular disclosure, Employee
will furnish only that portion of the Confidential Information which Employee is
legally required to disclose. (iv) Nothing in this Agreement or any other
agreement with the Company containing confidentiality provisions shall be
construed to prohibit Employee from: filing a charge with, participating in any
investigation or proceeding conducted by, or cooperating with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the 9



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive010.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 Occupational Safety
and Health Administration, the Securities and Exchange Commission or any other
federal, state or local government agency charged with enforcement of any law,
rule or regulation (“Government Agencies”); reporting possible violations of any
law, rule or regulation to any Government Agencies; making other disclosures
that are protected under whistleblower provisions of any law, rule or
regulation; or receiving an award for information provided to any Government
Agencies. Employee acknowledges that an individual shall not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of a trade secret that: (A) is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and made
solely for the purpose of reporting or investigating a suspected violation of
law; or (B) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Employee further acknowledges
that an individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual: (1) files any document containing the trade
secret under seal; and (2) does not disclose the trade secret, except pursuant
to court order. (b) Restrictions On Use And Disclosure Of Confidential
Information. At all times during Employee’s employment with the Company and
after Employee’s employment with Company terminates, regardless of the reason
for termination, Employee agrees: (i) not to use, permit use of, discuss,
disclose, transfer, or disseminate in any manner any Confidential Information,
except as necessary in the performance of Employee’s duties for the Company
Group and for the Company Group’s sole benefit; (ii) not to make, or cause to be
made, copies (in any form or format) of the Confidential Information, except as
necessary in the performance of Employee’s duties for the Company Group and for
the Company Group’s sole benefit; and (iii) to promptly and fully advise the
Company of all facts known to Employee concerning any actual or threatened
unauthorized use of the Confidential Information or disclosure of the
Confidential Information to any unauthorized person about which Employee becomes
aware. The restrictions contained in this Section 6(b) also apply to
Confidential Information developed by Employee during Employee’s employment with
the Company, which are related to the Company Group or to the Company Group’s
successors or assigns, as such information is developed for the benefit of and
ownership of the Company Group and all rights and privileges to such information
or derivative works, including but not limited to trademarks, patents and
copyrights remain with the Company Group. (c) Third Party Information. Employee
acknowledges that during the course of Employee’s employment with the Company,
Employee may have already received or had access to, and may continue to receive
or have access to, confidential or proprietary information belonging to third
parties (“Third Party Information”). During the Employment Term and thereafter,
Employee agrees: (i) to hold the Third Party Information in the strictest
confidence, take all reasonable precautions to prevent the inadvertent
disclosure of the Third Party Information to any unauthorized person, and follow
all of the Company’s policies regarding protecting the Third Party Information;
(ii) not to use, permit use of, discuss, disclose, transfer, or disseminate in
any manner any Third Party Information, except as necessary in the performance
of Employee’s duties for the Company Group; (iii) not to make, or cause to be
made, copies (in any form or format) of the Third Party Information, except as
necessary in the performance of Employee’s duties for the Company Group; and
(iv) to promptly and fully advise the Company of all facts known to the Employee
10



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive011.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 concerning any actual
or threatened unauthorized use of the Third Party Information or disclosure of
the Third Party Information to any unauthorized person about which Employee
becomes aware. (d) Return of Confidential Information and Property. Upon
termination of Employee’s employment with the Company, notwithstanding the
reason or cause of termination, and at any other time upon written request by
the Company, Employee shall promptly return to the Company all originals,
copies, or duplicates, in any form or format (whether paper, electronic or other
storage media), of the Confidential Information and the Third Party Information,
as well as any and all other documents, computer discs, computer data,
equipment, and property of the Company Group (including, but not limited to,
cell phones, credit cards, and laptop computers if they have been provided to
Employee), relating in any way to the business of the Company Group or in any
way obtained by Employee during the course of Employee’s employment with the
Company. Employee further agrees that after termination of Employee’s employment
with the Company, Employee shall not retain any copies, notes, or abstracts in
any form or format (whether paper, electronic or other storage media) of the
Confidential Information, the Third Party Information, or other documents or
property belonging to the Company Group. 7. Non-Competition; Non-Solicitation.
(a) Non-Competition. Employee acknowledges the highly competitive nature of
Company Group’s business and, in consideration of Employee’s employment and
continued employment with the Company, access to the Confidential Information,
and the payment of the Base Salary and certain benefits by Company to Employee
pursuant to the terms hereof (which Employee acknowledges is sufficient to
justify the restrictions contained herein), Employee agrees that during
Employee’s employment with the Company and for a period of twenty-four (24)
months from the date of termination of Employee’s employment with the Company
for any reason whatsoever (and whether upon notice of the Company or the
Employee) (the “Restricted Period”), Employee will not engage, directly or
indirectly, as a principal, officer, agent, employee, director, member, partner,
stockholder (other than as the passive holder of less than 2% of the outstanding
stock of a publicly-traded corporation), independent contractor, or through the
investment of capital, lending of money or property, rendering of consulting
services or advice, or in any other capacity, whether with or without
compensation or other remunerations, in the Restricted Business (as hereinafter
defined) anywhere within the Restricted Area (as hereinafter defined), except on
behalf of the Company Group or with the prior written consent of the Board. For
purposes of this Agreement, the “Restricted Area” includes any country, state,
province, county, or city in which Company Group (i) conducts business as of the
date of termination of Employee’s employment with the Company or (ii) conducted
business within the one-year period prior to the date of termination of
Employee’s employment with the Company. For purposes of this Agreement,
“Restricted Business” shall mean the business of selling vaporization products
and accessories, consumption devices and accessories, hemp-derived cannabidiol,
and ancillary products for licensed cannabis producers (e.g. child-resistant
packaging), and any other business that is the same as, similar to, or
competitive with the products or services provided by the Company Group. (b)
Non-Solicitation of Clients, Suppliers, Vendors, and Referral Sources. Employee
agrees that during the Restricted Period (as defined in Section 7(a)), the
Employee shall not, for Employee’s own benefit or on behalf of any other person
or entity (other than the Company Group), directly or indirectly through another
person or entity: (i) contact, solicit, or communicate with any existing or
prospective client, supplier, vendor, or referral source of the Company Group 11



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive012.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 for the purpose of
encouraging, causing, or inducing the client, supplier, vendor, or referral
source to cease or reduce doing business with the Company Group; (ii) contact,
solicit, or communicate with any existing or prospective client of the Company
Group for the purpose of providing the client with products or services
competitive with those products or services provided by the Company Group; or
(iii) aid or assist any other person, business, or entity to do any of the
aforesaid prohibited acts. The restriction created by this Section 7(b) is
limited to client, supplier, vendor, or referral source with which the Company
Group did business or proposed to do business at any time during Employee’s
employment with the Company. (c) Non-Solicitation of Employees, Consultants, and
Independent Contractors. Employee agrees that during the Restricted Period (as
defined in Section 7(a)), the Employee shall not, directly or indirectly (in any
capacity, on Employee’s own behalf or on behalf of any other person or entity):
(i) solicit, request, induce or encourage any employees, consultants or
independent contractors of the Company Group to terminate their employment, to
cease to be engaged by the Company Group, and/or to terminate or reduce their
business relationship with the Company Group; or (ii) hire, employ, or offer to
hire or employ (other than for the Company Group) any employee, consultant, or
independent contractor who is employed or engaged by the Company Group, or any
person or entity who was employed by the Company Group or engaged by the Company
Group as a consultant or independent contractor at any time during the one (1)
year period preceding the date of termination of Employee’s employment with the
Company. (d) Reasonableness of Restrictive Covenants. Employee agrees and
acknowledges that to assure the Company that the Company Group will retain the
value of its operations, it is necessary that the Employee abide by the
restrictions set forth in this Agreement. Employee further agrees that the
promises made in this Agreement are reasonable and necessary for protection of
the Company Group’s legitimate business interests including, but not limited to:
the Confidential Information; client good will associated with the specific
marketing and trade area in which the Company Group conducts its business; the
Company Group’s substantial relationships with prospective and existing clients,
suppliers, vendors, and referral sources; and a productive and competent and
undisrupted workforce. Employee agrees that the restrictive covenants in this
Agreement will not prevent Employee from earning a livelihood in Employee’s
chosen business, they do not impose an undue hardship on Employee, and that they
will not injure the public. (e) Tolling of Restrictive Period. The time period
during which Employee is to refrain from the activities described in Section 7
of this Agreement will be extended by any length of time during which Employee
is in breach of Section 7 of this Agreement. The Employee acknowledges that the
purposes and intended effects of the restrictive covenants would be frustrated
by measuring the period of the restriction from the date of termination of
Employee’s employment where the Employee failed to honor the restrictive
covenant until required to do so by court order. 8. Non-Disparagement. Employee
agrees that at all times during and after the Employment Term, Employee will not
engage in any conduct that is injurious to the reputation or interests of the
Company Group, including, but not limited to, making disparaging comments (or
inducing or encouraging others to make disparaging comments) about the Company
Group, any of the shareholders, members, directors, officers, employees or
agents of the Company Group, or the Company Group’s operations, financial
condition, prospects, products or services. However, 12



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive013.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 nothing in this
Agreement shall prohibit Employee from: exercising protected rights under
Section 7 of the National Labor Relations Act; filing a charge with,
participating in any investigation or proceeding conducted by, or cooperating
with any Government Agencies; testifying truthfully in any forum or before any
Government Agencies; reporting possible violations of any law, rule or
regulation to any Government Agencies; or making other disclosures that are
protected under whistleblower provisions of any law, rule or regulation. 9.
Intellectual Property. (a) Work Product Owned By the Company. Employee agrees
that the Company or the applicable member of the Company Group (each
individually the “Assigned Party”) is and will be the sole and exclusive owner
of all ideas, inventions, discoveries, improvements, designs, plans, methods,
works of authorship, deliverables, writings, brochures, manuals, know-how,
method of conducting its business, policies, procedures, products, processes,
software, or any enhancements, or documentation of or to the same and any other
work product in any form or media that Employee made prior to the Effective
Date, makes, works on, conceives, or reduces to practice, individually or
jointly with others, in the course of Employee’s past, current and future
employment for the Assigned Party or with the use of the Assigned Party’s time,
materials or facilities, and is in any way related or pertaining to or connected
with the present or anticipated business, products or services of the Assigned
Party whether produced during normal business hours or on personal time
(collectively, “Work Products”). (b) Intellectual Property. “Intellectual
Property” means any and all (i) copyrights and other rights associated with
works of authorship, (ii) trade secrets and other confidential information,
(iii) patents, patent disclosures and all rights in inventions (whether
patentable or not), (iv) trademarks, trade names, Internet domain names, and
registrations and applications for the registration thereof together with all of
the goodwill associated therewith, (v) all other intellectual and industrial
property rights of every kind and nature throughout the world and however
designated, whether arising by operation of law, contract, license, or
otherwise, and (vi) all registrations, applications, renewals, extensions,
continuations, divisions, or reissues thereof now or hereafter in effect. (c)
Assignment. Employee acknowledges Employee’s work and services provided for the
Assigned Party and all results and proceeds thereof, including, the Work
Products, are works done under Company Group’s direction and control and have
been specially ordered or commissioned by the Company Group. To the extent the
Work Products are copyrightable subject matter, they shall constitute “works
made for hire” for the Company Group within the meaning of the Copyright Act of
1976, as amended, and shall be the exclusive property of the Assigned Party.
Should any Work Product be held by a court of competent jurisdiction to not be a
“work made for hire,” and for any other rights, Employee hereby assigns and
transfers to Assigned Party, to the fullest extent permitted by applicable law,
all right, title, and interest in and to the Work Products, including but not
limited to all Intellectual Property pertaining thereto, and in and to all works
based upon, derived from, or incorporating such Work Products, and in and to all
income, royalties, damages, claims and payments now or hereafter due or payable
with respect thereto, and in and to all causes of action, either in law or in
equity for past, present, or future infringement. Employee hereby waives and
further agrees not to assert Employee’s rights known in various jurisdictions as
moral rights and grants the Company Group the right to make changes, as the
Company Group deems necessary, in the Work Products. 13



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive014.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 (d) License of
Intellectual Property Not Assigned. Notwithstanding the above, should Employee
be deemed to own or have any Intellectual Property that is used, embodied, or
reflected in the Work Products, Employee hereby grants to the Company Group, its
successors and assigns, the non-exclusive, irrevocable, perpetual, worldwide,
fully paid and royalty-free license, with rights to sublicense through multiple
levels of sublicenses, to use, reproduce, publish, create derivative works of,
market, advertise, distribute, sell, publicly perform and publicly display and
otherwise exploit by all means now known or later developed the Work Products
and Intellectual Property. (e) Maintenance; Disclosure; Execution;
Attorney-In-Fact. Employee will, at the request and cost of the Assigned Party,
sign, execute, make and do all such deeds, documents, acts and things as the
Assigned Party and their duly authorized agents may reasonably require to apply
for, obtain and vest in the name of the Assigned Party alone (unless the
Assigned Party otherwise directs) letters patent, copyrights or other analogous
protection in any country throughout the world and when so obtained or vested to
renew and restore the same. In the event the Assigned Party is unable, after
reasonable effort, to secure Employee’s signature on any letters patent,
copyright or other analogous protection relating to a Work Product, whether
because of Employee’s physical or mental incapacity or for any other reason
whatsoever, Employee hereby irrevocably designates and appoints the Assigned
Party and their duly authorized officers and agents as Employee’s agent and
attorney-in-fact (which designation and appointment shall be (i) deemed coupled
with an interest and (ii) irrevocable, and shall survive Employee’s death or
incapacity), to act for and in Employee’s behalf and stead to execute and file
any such application or applications and to do all other lawfully permitted acts
to further the prosecution and issuance of letters patent, copyright or other
analogous protection thereon with the same legal force and effect as if executed
by Employee. (f) Employee’s Representations Regarding Work Products. Employee
represents and warrants that all Work Products that Employee makes, works on,
conceives, or reduces to practice, individually or jointly with others, in the
course of performing Employee’s duties for Assigned Party under this Agreement
are (i) original or an improvement of the Assigned Party’s prior Work Products
and (ii) do not include, copy, use, or infringe any Intellectual Property rights
of a third party. 10. Cooperation. Employee agrees that at all times during the
Employee’s employment with the Company and at all times thereafter (including
following the termination of the Employee’s employment for any reason), Employee
will cooperate with all reasonable requests by the Company Group for assistance
in connection with any any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, involving the Company Group, including by
providing truthful testimony in person in any such action, suit, or proceeding,
and by providing information and meeting and consulting with the Board or their
representatives or counsel, or representatives of or counsel to the Company
Group, as reasonably requested; provided, however, that the foregoing shall not
apply to any action, suit, or proceeding involving disputes between Employee and
the Company Group arising under this Agreement or any other agreement. 11.
Indemnification. During and after the Employment Term, the Employee shall be
entitled to all rights to indemnification available under the by-laws,
certificate of incorporation and any director and officer insurance policies of
Greenlane and the Company, any indemnification agreement entered into between
Greenlane and Employee, or to which Employee may otherwise be 14



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive015.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 entitled through
Greenlane, the Company, and/or any of their respective subsidiaries and
affiliates, in accordance with their respective terms. Employee hereby agrees to
indemnify, save and hold harmless the Company Group, including each of their
respective past, present and future employees, consultants, agents,
shareholders, members, officers, managers, and directors, but excluding Employee
(collectively the “Company Indemnitees”), from and against any and all claims,
causes of action, demands, charges, judgments, losses, damages or costs
(including reasonable attorneys’ fees) and other obligations and liabilities
whatsoever (collectively, “Losses”) which may arise, directly or indirectly, as
a result of, or in connection with Employee’s commission of any act or omission
involving gross negligence, willful misconduct, moral turpitude,
misappropriation, embezzlement, dishonesty, or fraud. By way of inclusion and
not limitation, “Losses” hereunder shall be deemed to include any claims, fines,
penalties, actions, proceedings or orders of state or federal agencies or
contingent liabilities. Employee further agrees to assist any Company Indemnitee
with its defense of any future third party claims against any Company Indemnitee
for which Employee’s assistance is necessary or advisable in the reasonable
discretion of such Company Indemnitee’s counsel, without cost to any Company
Indemnitee provided, however, that in no event shall Employee be responsible for
any portion of any Company Indemnitee’s legal fees, except as otherwise provided
in this Section 11. 12. Severability; Independent Covenants. If any term or
provision of this Agreement shall be determined by a court of competent
jurisdiction to be illegal, invalid or unenforceable for any reason, the
remaining provisions of this Agreement shall remain enforceable and the invalid,
illegal or unenforceable provisions shall be modified so as to be valid and
enforceable and shall be enforced as modified. If, moreover, any part of this
Agreement is for any reason held too excessively broad as to time, duration,
geographic scope, activity, or subject, it is the intent of the Parties that
this Agreement shall be judicially modified by limiting or reducing it so as to
be enforceable to the extent compatible with the applicable law. The existence
of any claim or cause of action of Employee against the Company Group (or
against any member, shareholder, director, officer or employee thereof), whether
arising out of the Agreement or otherwise, shall not constitute a defense to:
(i) the enforcement by the Company Group of any of the restrictive covenants set
forth in this Agreement; or (ii) the Company Group’s entitlement to any remedies
hereunder. Employee’s obligations under this Agreement are independent of any of
the Company Group’s obligations to the Employee. 13. Remedies for Breach.
Employee acknowledges and agrees that it would be difficult to measure the
damages to the Company Group from any breach or threatened breach by Employee of
this Agreement, including but not limited to Sections 6, 7, 8, and 9 hereof;
that injury to the Company Group from any such breach would be irreparable; and
that money damages would therefore be an inadequate remedy for any such breach.
Accordingly, Employee agrees that if Employee breaches or threatens to breach
any of the promises contained in this Agreement, the Company Group shall, in
addition to all other remedies it may have (including monetary remedies), be
entitled to seek an injunction and/or equitable relief, on a temporary or
permanent basis, to restrain any such breach or threatened breach without
showing or proving any actual damage to the Company Group. Nothing herein shall
be construed as a waiver of any right the Company Group may have or hereafter
acquire to pursue any other remedies available to it for such breach or
threatened breach, including recovery of damages from Employee. Notwithstanding
any provision of this Agreement to the contrary, Employee shall not be entitled
to any post-termination payments 15



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive016.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 pursuant hereto
during any period in which Employee is materially violating any of Employee’s
obligations under Sections 6, 7, 8, or 9 hereof. 14. Assignment; Third-Party
Beneficiaries. The rights of the Company under this Agreement may, without the
consent of Employee, be assigned by the Company to (i) any person, firm,
corporation, or other business entity which at any time, whether by purchase,
merger, or otherwise, directly or indirectly, acquires all or substantially all
of the Company’s stock or assets, or (ii) any affiliate or future affiliate of
the Company, and such assignment by Company pursuant to this Section 14 shall
automatically, and without any further action required by the Parties, relieve
the assignor Company (and discharge and release the assignor Company) from all
obligations and liabilities under or related to this Agreement (all such
obligations and/or automatically liabilities assumed by the assignee Company).
This Agreement shall be binding upon and inure to the benefit of any successor
or assigns of Company. Employee may not assign this Agreement without the
written consent of the Company. Employee agrees that each member of the Company
Group is an express third party beneficiary of this Agreement, and this
Agreement, including the restrictive covenants and other obligations set forth
in Sections 6, 7, 8, 9, 10, and 11 hereof, are for each such member’s benefit.
Employee expressly agrees and consents to the enforcement of this Agreement,
including but not limited to the restrictive covenants and other obligations in
Sections 6, 7, 8, 9, 10 and 11 hereof, by any member of the Company Group as
well as by the Company Group’s future affiliates, successors and/or assigns. 15.
Attorneys’ Fees and Costs. In any action brought to enforce or otherwise
interpret any provision of this Agreement, the prevailing party shall be
entitled to recover reasonable attorneys’ fees and costs from the non-prevailing
party to the action or proceeding, including through settlement, judgment and/or
appeal. 16. Governing Law; Arbitration. (a) Governing Law. This Agreement shall
be governed by the laws of the State of Florida, without regard to its choice of
law principles, except where the application of federal law applies. (b)
Arbitration. The Parties agree that any dispute, controversy, or claim arising
out of or related to this Agreement, to the maximum extent allowed by applicable
law, shall be submitted to final and binding arbitration administered by JAMS,
Inc. (“JAMS”) in accordance with the Federal Arbitration Act and the JAMS
Employment Arbitration Rules and Procedures (the “Rules”) then in effect, and
conducted in Boca Raton, Florida by a single neutral arbitrator selected in
accordance with the Rules. The Rules can be found at wwww.jamsadr.com/rules-
employment-arbitration/. In arbitration, the Parties have the right to be
represented by legal counsel; the arbitrator shall permit adequate discovery
sufficient to allow the Parties to vindicate their claims and may not limit the
Parties’ rights to reasonable discovery; the Parties shall have the right to
subpoena witnesses to compel their attendance at hearings and to cross-examine
witnesses; and the arbitrator's decision shall be in writing and shall contain
essential findings of fact and conclusions of law on which the award is based.
The arbitrator shall have the power to resolve all disputes and award any type
of legal or equitable relief, to the extent such relief is available under
applicable law. Further, in any such arbitration proceeding, the prevailing
party shall be entitled to an award of that party’s costs and attorney’s fees,
unless otherwise prohibited by applicable law. Any award by the arbitrator may
be entered as a judgment in any court having jurisdiction in an 16



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive017.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 action to confirm or
enforce the arbitration award. Except as necessary to confirm or enforce an
award, the Parties agree to keep all arbitration proceedings completely
confidential. Notwithstanding the foregoing, either Party may seek preliminary
injunctive and/or other equitable relief from a court of competent jurisdiction
in support of claims to be prosecuted in arbitration. In the event a dispute,
controversy, or claim arising out of or related to this Agreement is found to
fall outside of the arbitration provision in this Section 16(b), the Parties
agree to submit to the exclusive jurisdiction and venue of the state and federal
courts in Palm Beach County, Florida for the resolution of such dispute,
controversy, or claim. 17. Mutual Waiver of Jury Trial in Court Proceedings.
EACH PARTY HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND A
TRIAL BY JURY FOR ANY CAUSE OF ACTION, CLAIM, RIGHT, ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIP OF THE PARTIES. THIS WAIVER EXTENDS TO ANY AND ALL RIGHTS TO DEMAND
A TRIAL BY JURY ARISING FROM ANY SOURCE, INCLUDING BUT NOT LIMITED TO THE
CONSTITUTION OF THE UNITED STATES, THE CONSTITUTION OF ANY STATE, COMMON LAW OR
ANY APPLICABLE STATUTE OR REGULATION. EACH PARTY HEREBY ACKNOWLEDGES THAT IT IS
KNOWINGLY AND VOLUNTARILY WAIVING THE RIGHT TO DEMAND TRIAL BY JURY. 18. Waiver.
No waiver of any breach or other rights under this Agreement shall be deemed a
waiver unless the acknowledgment of the waiver is in writing executed by the
party committing the waiver. No waiver shall be deemed to be a waiver of any
subsequent breach or rights. All rights are cumulative under this Agreement. The
failure or delay of the Company at any time or times to require performance of,
or to exercise any of its powers, rights or remedies with respect to any term or
provision of this Agreement or any other aspect of Employee’s conduct or
employment in no manner (except as otherwise expressly provided herein) shall
affect the Company’s right at a later time to enforce any such term or
provision. 19. Survival. Employee’s post-termination obligations and the Company
Group’s post- termination rights under Sections 6 through 19 of this Agreement
shall survive the termination of this Agreement and the termination of
Employee’s employment with the Company regardless of the reason for termination;
shall continue in full force and effect in accordance with their terms; and
shall continue to be binding on the Parties. 20. Independent Advice. Employee
acknowledges that the Company has provided Employee with a reasonable
opportunity to obtain independent legal advice with respect to this Agreement,
and that either: (a) Employee has had such independent legal advice prior to
executing this Agreement; or (b) Employee has willingly chosen not to obtain
such advice and to execute this Agreement without having obtained such advice.
21. Entire Agreement. This Agreement constitutes the entire understanding of the
Parties relating to the subject matter hereof and supersedes all prior
agreements, understandings, arrangements, promises and commitments, whether
written or oral, express or implied, relating to the subject matter hereof, and
all such prior agreements, understandings, arrangements, promises and
commitments, including but not limited to the Employment Agreement and
Confidentiality Agreement, are hereby canceled and terminated. 17



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive018.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 22. Amendment. This
Agreement may not be amended, supplemented or modified in whole or in part
except by an instrument in writing signed by the Party or Parties against whom
enforcement of such amendment, supplement, or modification is sought. 23.
Notices. Any notice, request or other document required or permitted to be given
under this Agreement shall be in writing and shall be deemed given: (a) upon
delivery, if delivered by hand; (b) three (3) days after the date of deposit in
the mail, postage prepaid, if mailed by certified U.S. mail; or (c) on the next
business day, if sent by prepaid overnight courier service. If not personally
delivered by hand, notice shall be sent using the addresses set forth below or
to such other address as either Party may designate by written notice to the
other: If to the Employee: at the Employee’s most recent address on the records
of the Company. If to the Company, to: Warehouse Goods LLC Attention: Douglas
Fischer, General Counsel 1095 Broken Sound Parkway NW, Suite 300, Boca Raton, FL
33487 dfischer@gnln.com 24. Code Section 409A Compliance. It is intended that
the provisions of this Agreement are either exempt from or comply with the terms
and conditions of Section 409A of the Code and to the extent that the
requirements of Section 409A of the Code are applicable thereto, all provisions
of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A of the Code.
Notwithstanding the foregoing, the Company shall have no liability with regard
to any failure to comply with Section 409A of the Code. If under this Agreement,
an amount is to be paid in two or more installments, for purposes of Section
409A of the Code each installment shall be treated as a separate payment.
Notwithstanding anything herein to the contrary or otherwise, except to the
extent any expense, reimbursement or in-kind benefit provided pursuant to this
Agreement does not constitute a “deferral of compensation” within the meaning of
Section 409A of the Code and the regulations and other guidance thereunder: (i)
the amount of expenses eligible for reimbursement or in-kind benefits provided
to Employee during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to Employee in any other
calendar year; (ii) the reimbursements for expenses for which Employee is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred; and (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit. 25.
Counterparts; Electronic Transmission; Headings. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original,
including an electronic copy or facsimile, but all of which taken together shall
constitute one and the same instrument. The headings used herein are for ease of
reference only and shall not define or limit the provisions hereof. [Remainder
of this page intentionally left blank; signatures follow.] 18



--------------------------------------------------------------------------------



 
[dfischer_formarexecutive019.jpg]
DocuSign Envelope ID: A8FFF51D-26DE-4DAC-986D-8CB7114EA7F1 IN WITNESS WHEREOF,
the Parties have executed this Agreement as of the date first above written.
COMPANY WAREHOUSE GOODS LLC By: Name: Aaron LoCascio Title: CEO EMPLOYEE [INSERT
NAME] GREENLANE HOLDINGS, INC. By: Name: Aaron LoCascio Title: CEO 19



--------------------------------------------------------------------------------



 